Terral, J.,
delivered the opinion of the court.
This is an action of ejectment. In 1884 the premises were the homestead of L. Glass and wife, the title being in the husband. On the 17th day of November, 1884, L. Glass conveyed the premises to W. H. Terrell, who subsequently conveyed them to plaintiff, Johnson, who brings this suit. The wife of Glass did not join in the conveyance to Terrell, and they continued to live upon the homestead until the death of both of them, the wife dying last. The appellees are the vendees of Mrs. Glass, who had a verdict in their behalf. We think the verdict was right. By the express provision of § 1983, code 1892, a conveyance of the homestead by the husband is not valid or binding unless signed by the wife. The conveyance by Glass was not signed by his wifej and so was invalid. Gatti v. Supply Co., 77 Miss., 754; 27 So. Rep., 601; Gulf, etc., R. R. Co. v. Singleterry, 78 Miss., 772; 29 So. Rep., 754. Glass and wife continued to reside upon the homestead until the death of Glass, when, under §1551, code 1892, it descended to Mrs. Glass; and, as the record does not show that Glass left any children, her vendees acquired all her rights in the premises.

Affirmed.